Name: Commission Regulation (EEC) No 1229/80 of 19 May 1980 amending Regulation (EEC) No 1725/79 as regards the denaturing of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 80 Official Journal of the European Communities No L 124/ 9 COMMISSION REGULATION (EEC) No 1229/80 of 19 May 1980 amending Regulation (EEC) No 1725/79 as regards the denaturing of skimmed ­ milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (3) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1725/79 (3 ), as last amended by Regulation (EEC) No 355/80 (4), limits the quantities of skimmed-milk powder which an undertaking may denature per month while receiving aid ; whereas, in order to take account of the new conditions for the use of skimmed ­ milk powder in feedingstuffs for piglets, in particular following the suspension of the measures provided for in Commission Regulations (EEC) No 368 /77 (5 ), (EEC) No 443/77 ( 6), and (EEC) No 1 844/77 ( 7), in favour of skimmed-milk powder intended for feed for pigs and poultry, it appears advisable to provide for a certain degree of relaxation in the aforesaid restric ­ tions as to quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , year 1978 or the year 1979 , at the choice of the undertaking concerned, and which has been used for manufacture of feedingstuffs for piglets . Such a quantity may be granted by the competent authority to an undertaking which : (a) in support of its request , furnishes proof setting out the quantities of skimmed-milk powder which it has denatured during the year in ques ­ tion in accordance with the aforesaid provi ­ sions and which was subsequently used in the manufacture of feedingstuffs for piglets and, (b) undertakes :  to use or to have used henceforth , on the territory of the Member State where dena ­ turing takes place , the total quantity of skimmed-milk powder denatured for the manufacture of feedingstuffs for piglets , and  to attach to each application for aid in respect of the skimmed-milk powder which it has denatured , the supporting documents setting out the quantities and characteristics of the compound feeding ­ stuffs manufactured . The aid shall be granted only in respect of the quantities with regard to which an appropriate check carried out by the competent authority esta ­ blishes that the undertaking referred to in the first indent of the foregoing subparagraph under (b) has been honoured . Member States which avail themselves of this para ­ graph shall apply it using the definition or defini ­ tions laid down in their national legislation with regard to feedingstuffs for piglets or, in the absence of such definition , they shall define the characteristics of the feedingstuffs for piglets / HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is added to Article 2 of Regulation (EEC) No 1725/79 : ' 3 . Where an undertaking is involved which has denatured skimmed-milk powder under Regula ­ tions (EEC) No 368 /77 , (EEC) No 443 /77 and (EEC) No 1844/77, the maximum monthly quan ­ tity resulting from the application of paragraphs 1 and 2 may, at the request of that undertaking, be replaced by a quantity corresponding to the average monthly quantity which it has denatured under the aforesaid Regulations during either the ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . &lt;) OJ No L 204 . 28 . 7 . 1978 , p. 6 . 3 ) OJ No L 199 , 7 . 8 . 1979 , p. 1 . ") OJ No L 38 , 15 . 2 . 1980 , p. 19 . 5 ) OJ No L 52, 24 . 2. 1977, p. 19 . 6) OJ No L 58 , 3 . 3 . 1977 , p. 16 . 7 ) OJ No L 205 , 11. 8 . 1977 , p. 11 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 124/ 10 Official Journal of the European Communities 20 . 5 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1980 . For the Commission Finn GUNDELACH Vice-President